Citation Nr: 1341737	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  10-27 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder, including as secondary to a right knee disorder.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The claimant served on active duty for training from January 1992 to February 1992.  He also had subsequent periods of active duty for training and inactive duty for training as a member of the Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a June 2009 rating decision issued by the RO.  The claimant testified before the undersigned Veterans Law Judge in August 2012.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The appellant reports injuring his right knee and his back during annual training with the Reserve.  At his hearing, he testified that he hit his right knee while working at a warehouse around 1993 and then reinjured it in a motor vehicle accident while driving home from duty.  He contends that it was further aggravated by physical training.  He reports injuring his left knee due to compensating for the right knee.  He also reports hurting his back during the same motor vehicle accident and reinjuring a week later when there was some turbulence in an aircraft transporting him to his duty location.  

A review of the service treatment records and private treatment records shows that the claimant reported having knee pain with no precipitating trauma in 1992 and 1996. He was seen in the military for his knees in late 1996 and early 1997.  In early 1997, his knees were examined and found to be normal, and he subsequently returned to full duty.  He had been diagnosed with Osgood-Schlatter's syndrome by his private physician and patellofemoral syndrome by a military physician. 

In 1998, a private physician diagnosed patellofemoral syndrome. However, on various later examinations in connection with his service, the claimant reported no history of knee problems.  

In July 2001, the claimant told a military doctor that he hit his knee against a cabinet and had no prior history of knee problems.  In September 2005 he told his private physician that he hurt his knee in the military while serving overseas. 

The treatment records also reflect that the claimant hurt his back and right shoulder in a motor vehicle accident in June 1993 and experienced some turbulence while on a military aircraft shortly thereafter which caused increased back pain. He was diagnosed with back strain. 

A July 1993 x-ray study was negative.  Currently, the claimant reports that he was told he had degenerative changes to the lumbar spine and had knee surgery in 2008 after being diagnosed with a meniscal injury.

Although the private treatment records reflect that the claimant reported to his doctors that he was in a car accident in June 1993, there is some evidence that is inconsistent with his report that he was returning from Reserve duty at the time of the accident; a July 1993 treatment record noted  that the claimant had two children in the car with him. The claimant was also in another motor vehicle accident in June 1998 and a third motor vehicle accident in March 2003.

The claimant was examined by VA in December 2011.  The RO instructed the examiner that the claimant's knee and back disorders existed prior to service.  However, the dates of all reported injuries were after the claimant's initial military training in early 1992 and occurred while he was a member of the Reserve. The evidence is inconclusive as to the claimant's duty status at the time of the June 1993 accident when he allegedly hurt his back and right knee. 

The examiner reported that the minor knee injuries that the Veteran had in service would less likely than not have progressed to a point where the Veteran needed knee surgery.  This does not address whether a service disease or injury, including participating in physical training, could have contributed to the claimant's current knee problems. 

Notably, the claimant was a member of the Reserve until 2006, which is only two years prior to his claimed knee surgery, and claimed a long history of swelling of the knees while running during Reserve training.  At his hearing, he stated that he was discharged from the Reserve because he could no longer meet the physical requirements for duty due to his knees and back.  

Further, the only disorder diagnosed at the 2011 VA examination was bilateral arthralgia of the knees (joint pain) which is inconsistent with the claimant's assertion that he had arthroscopic surgery on his knees which would not have been done unless there was some underlying condition that caused the joint pain.    

With regard to the claimed back disorder, much of the examination checklist was left blank so it is questionable whether a thorough examination was done.  The examiner noted that she would order imaging studies and amend the report, but this did not happen.  

The examiner noted the1993  car accident and appears to have ascribed the claimant's back pain to this incident although this was not specifically stated.  She also stated that the aircraft turbulence less likely than not caused significant progression of the back problem, but gave no rationale for this conclusion.  Thus, the medical opinion was inadequate.

Some effort should also be made to corroborate the claimant's account of the motor vehicle accident.  While the claimant stated he was not treated at the time of the accident because it was on a weekend, the treatment records reflect that he went to the emergency room.  

The claimant also reported that he was hit by a drunk driver so he might have copies of a police or accident report.  He should be requested to provide any evidence that may corroborate his account of the accident.  Notably, the claimant's service records do not include a line of duty determination that would have been expected if the claimant was injured performing Reserve duty.

Additionally, at his hearing, the claimant submitted a release to get records from the doctor who performed his knee surgeries.  This should also be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the claimant and request that he provide any information, such as emergency room records or police reports that may corroborate his account of the June 1993 accident.  Alternatively, he should be requested to provide a release to enable VA to request his emergency room records.  If the claimant provides the requested release, all reasonable attempts should be made to obtain the identified treatment records.  If records are identified but cannot be obtained, the efforts to obtain the records should be documented in the claims file and the claimant should be notified of VA's inability to obtain the records.

2.  The RO should take all indicated action to obtain the records identified on the claimant's August 2012 release form.  If this release has expired, a new one should be requested.  If an appropriate release is made available, the records should accordingly be obtained.  If the records cannot be obtained, the efforts made to obtain the records should be documented in the claims file and the claimant should be notified of VA's inability to obtain the records.

3.  The RO should have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed spine and knee disorders.  The examiner should review the claims file in conjunction with the examination.  

The examiner should identify any current knee disability, and opine as to whether it is at least as likely as not (at least 50 percent likely) that the current knee disability was caused or aggravated (made permanently worse) by an injury or other event or incident of his service, including physical training exercises.  The examiner should also indicate whether the claimant has a knee disability that was caused or made worse by an injury suffered in the June 1993 motor vehicle accident and whether any current left knee disability was caused or aggravated by a right knee disorder.

The examiner should identify any current back disability and opine as to whether it is at least as likely as not caused or aggravated by an injury or other event or incident during service, including aircraft turbulence that caused back pain after an injury from a June 1993 motor vehicle accident.  The examiner should also indicate whether the current back disability was caused or aggravated by the reported June 1993 motor vehicle accident.

A complete rationale should be provided for all of the opinions expressed in the report of examination.  If the examiner is unable to provide one or more of the requested opinions without resort to undue speculation, this should be explained.

4. After completing all indicated development, the RO should readjudicate claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 
  
Then, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

